Case: 3:13-cv-00115-WHR Doc #: 1183 Filed: 03/29/21 Page: 1 of 14 PAGEID #: 45137




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION

 HOBART CORPORATION, et al.,
                  Plaintiffs,
         V.                                      Case No. 3: 13-cv-115

 THE DAYTON POWER AND                           JUDGE WALTER H. RICE
 LIGHT COMPANY, et al.,
                  Defendants.




         DECISION AND ENTRY OVERRULING BRIDGESTONE AMERICAS
         TIRE OPERATIONS, LLC'S MOTION FOR SUMMARY JUDGMENT
         (DOC. # 11 51)




         Plaintiffs, Hobart Corporation, Kelsey-Hayes Company and NCR

Corporation, filed suit against numerous defendants, including Bridgestone

Americas Tire Operations, LLC ("BATO"), under the Comprehensive Environmental

Response, Compensation and Liability Act of 1980 ("CERCLA"), as amended, 42

U.S.C.   §   9601, et seq., seeking contribution for response costs incurred in

connection with the South Dayton Dump and Landfill Site ("South Dayton Dump"

or "the Site"). Other Defendants have asserted cross-claims and counterclaims

against BATO.

      This matter is currently before the Court on BA TO' s Motion for Summary

Judgment, Doc. #1151. BATO argues that it cannot be held liable under a theory

of "arranger" liability because its predecessor, The Dayton Tire and Rubber
Case: 3:13-cv-00115-WHR Doc #: 1183 Filed: 03/29/21 Page: 2 of 14 PAGEID #: 45138




Company ("DTR"), disposed of no hazardous substances at the South Dayton

Dump. BATO notes that the viability of Plaintiffs' claims of unjust enrichment and

declaratory judgment, and the cross-claims and counterclaims of other Defendants,

hinge on this same issue.




I.     Background and Procedural History

       BA TO is the successor-in-interest to The Dayton Tire and Rubber Company

("DTR"), previously known as Dayton Rubber Manufacturing Company, and later as

Dayco Corporation. DTR, which was then the only tire manufacturer in the Dayton

area, produced tires from 1961 until 1980. 1 At its peak in the late 1970s, it

produced approximately 22,000 tires each day.

       In the Sixth Amended Complaint, Plaintiffs allege that DTR arranged for the

disposal of waste containing hazardous substances at the South Dayton Dump

from 1962-1980. Plaintiffs maintain that BATO, as DTR's successor-in-interest, is

liable as an "arranger" under 42 U.S .C.   §   9607(a)(3) for response costs incurred

by Plaintiffs at the Site . Doc. #636, PagelD##8255, 8265 . See also Doc. #895-

6, PagelD##29630-38 (expert witness report of Richard L. White).

      BATO has moved for summary judgment, arguing that, based on the

evidence presented, no reasonable jury could find that DTR arranged for the

disposal of any waste at the South Dayton Dump, let alone waste containing



1
    Plaintiffs have settled all claims against Dayco Corporation, which operated the
tire factory prior to this time. See Doc. #314-1.

                                           2
Case: 3:13-cv-00115-WHR Doc #: 1183 Filed: 03/29/21 Page: 3 of 14 PAGEID #: 45139




hazardous substances. BATO therefore maintains that summary judgment is

warranted. BATO's motion is fully briefed and ripe for decision.




II.    Fed. R. Civ. P. 56

       Summary judgment must be entered "against a party who fails to make a

showing sufficient to establish the existence of an element essential to that party's

case, and on which that party will bear the burden of proof at trial. " Celotex Corp.

v. Catrett, 477 U.S. 317, 322 (1986). The moving party always bears the initial

responsibility of informing the court of the basis for its motion, and identifying

those portions of the record which it believes demonstrate the absence of a

genuine issue of material fact . Id. at 323; see also Boretti v. Wiscomb, 930 F.2d

1150, 1156 (6th Cir. 1991).

       "Once the moving party has met its initial burden, the nonmoving party must

present evidence that creates a genuine issue of material fact making it necessary

to resolve the difference at trial. " Talley v. Bravo Pitino Rest., Ltd. , 61 F.3d 1241 ,

1245 (6th Cir. 1995); see also Anderson v. Liberty Lobby, Inc. , 477 U.S. 242,

250 ( 1986). Once the burden of production has so shifted, the party opposing

summary judgment cannot rest on its pleadings or merely reassert its previous

allegations. It is not sufficient to "simply show that there is some metaphysical

doubt as to the material facts. " Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475 U.S . 574, 586 (1986). Rule 56 "requires the nonmoving party to go beyond

the [unv erified] pleadings" and present some type of evidentiary material in support


                                            3
Case: 3:13-cv-00115-WHR Doc #: 1183 Filed: 03/29/21 Page: 4 of 14 PAGEID #: 45140




of its position. Celotex, 4 77 U.S. at 324. "The plaintiff must present more than a

scintilla of evidence in support of his position; the evidence must be such that a

jury could reasonably f ind for the plaintiff. " Michigan Prat. & Advocacy Serv., Inc.

v. Babin, 18 F.3d 337, 341 (6th Cir. 1994).

      Summary judgment shall be granted "if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law." Fed . R. Civ. P. 56(a) . "Summary judgment will not lie if the dispute

about a material fact is 'genuine,' that is, if the evidence is such that a reasonable

jury could return a verdict for the nonmoving party. " Anderson, 4 77 U.S . at 248.

In determining whether a genuine dispute of material fact exists, a court must

assume as true the evidence of the nonmoving party and draw all reasonable

inferences in favor of that party. Id. at 255. If the parties present conflicting

evidence, a court may not decide which evidence to believe. Credibility

determinations must be left to the fact-finder. 10A Wright, Miller & Kane , Federal

Practice and Procedure Civil 3d § 2726 (1998).

      In determining whether a genuine dispute of material fact exists, a court

need only consider the materials cited by the parties.   Fed. R. Civ. P. 56(c)(3) . "A

district court is not ... obligated to wade through and search the entire record for

some specific facts that might support the nonmoving party's claim ." lnterRoyal

Corp. v. Sponseller, 889 F.2d 108, 111 (6th Cir. 1989), cert. denied, 494 U.S.

1091 (1990). If it so chooses, however, the court may also consider other

materials in the record. Fed. R. Civ. P. 56(c)(3).


                                          4
Case: 3:13-cv-00115-WHR Doc #: 1183 Filed: 03/29/21 Page: 5 of 14 PAGEID #: 45141




Ill.    Analysis

        In order to succeed on their contribution claim against BATO, Plaintiffs must

prove that: " ( 1) the property is a 'facility'; (2) there has been a 'release' or

'threatened release' of a hazardous substance; (3) the release has caused the

plaintiff to incur 'necessary costs of response ' that are 'consistent' with the NCP;

and (4) the defendant is in one of four categories of potentially responsible

parties." Regiona/AirportAuth. v. LFG, LLC, 460 F.3d 697 , 703 (6th Cir. 2006).

Those four categories are set forth in 42 U.S.C. § 9607(a).

        Plaintiffs maintain that BATO is liable as an "arranger" under 42 U.S.C.

§   9607(a)(3). That subsection imposes liability on :

        any person who by contract, agreement or otherwise arranged for
        disposal or treatment, or arranged with a transporter for transport for
        disposal or treatment, of hazardous substances owned or possessed
        by such person, by any other party or entity, at any facility . ..
        owned or operated by another party or entity and containing such
        hazardous substances . ..

Id.

        BA TO does not deny that DTR generated waste containing hazardous

substances. BATO argues, however, that Plaintiffs are unable to establish the

requisite nexus between DTR and the South Dayton Dump. Absent evidence that

DTR's waste was disposed of at that Site, Plaintiffs cannot prevail on their claims

against BATO. As with many CERCLA cases, the events in question took place so

long ago that the quality and quantity of evidence available to support, and defend

against, the contribution claims asserted is less than ideal.



                                            5
Case: 3:13-cv-00115-WHR Doc #: 1183 Filed: 03/29/21 Page: 6 of 14 PAGEID #: 45142




       BATO's 30(b)(6) witness, Larry Layfield, testified that, from 1956-1980,

DTR contracted with Industrial Waste Disposal ("IWD") for all of its solid waste

disposal. Doc. #1132-5, PagelD#42551. A letter dated May 7, 1980, from IWD

to DTR, indicates that, between 1956 and 1980, IWD transported DTR's solid

waste to a variety of landfills, but not to the South Dayton Dump. Doc. #868-2,

PagelD#23636; Doc . #1132-5, PagelD##42626-27, 42691-92.

      It is undisputed that there are no documents showing that IWD transported

any of DTR's waste to the South Dayton Dump. Moreover, BATO notes that , in

ruling on IWD's motion for summary judgment, the Court cited the lack of evidence

to support a finding that IWD transported anything to the South Dayton Dump

other than three loads of wooden pallets and construction debris from DP&L. See

Doc . #1072, PagelD##40718-23. In so holding, the Court discussed the

deposition testimony of former DTR employee, Cecil Younker, submitted by

Plaintiffs in support of their claim. The Court stated:

             Cecil Younker, who worked for Dayton Tire and Rubber
      Company ("DTR"), testified that, once, in the early 1970s, he
      followed an IWD truck hauling DTR waste. He did not remember
      what was included in that load; nor did he remember the name of the
      dump. However, when shown an aerial map, he did identify the
      South Dayton Dump as the truck's destination. Doc. #912-6 ,
      Pagel D# #33043-4 7.

              [Waste Management of Ohio] maintains that this aerial map
      showed only the South Dayton Dump and none of the surrounding
      area. Larry Layfield, the corporate representative for DTR's successor
      in interest, testified that, based on Younker's description of the trip,
      there is no doubt that the IWD driver went to the Cardington Road
      Landfill and not the South Dayton Dump. Doc. #953-3,
      PagelD#36863.


                                          6
Case: 3:13-cv-00115-WHR Doc #: 1183 Filed: 03/29/21 Page: 7 of 14 PAGEID #: 45143




Doc. #1072, PagelD##40720. Given that Plaintiffs' expert witnesses had not

relied on Younker's testimony to establish IWD' s nexus to the Site, the Court,

however, did not reach the issue of "whether Younker's testimony might be

sufficient to support a finding that IWD disposed of any of DTR's waste at the

Site." Id. at PagelD##40720-21.

      The Court now finds that Younker's testimony is insufficient to establish a

genuine issue of material fact as to whether IWD ever transported DTR's waste to

the South Dayton Dump. As the Court noted in its previous Decision and Entry,

because IWD owned several of its own landfills, it had no reason to pay to

dispose of waste at the South Dayton Dump. Id. at Pagel0##40718-19. None of

the individuals who worked at the Site identified IWD as one of its customers. Id.

at PagelD#40719. Moreover, several IWD drivers testified that they never

transported waste to the South Dayton Dump, and knew of no other IWD drivers

who did. Doc . #716, PagelD#19013; Doc. #893, PagelD#28933; Doc. #868-16,

PagelD##23791 . 2

      At his deposition, when questioned about the IWD truck that allegedly

dumped one load of DTR waste at the South Dayton Dump, Younker admitted

that he did not know where the driver took that load . Doc. #910, PagelD#32607 .

Younker was not familiar with the area, and did not know what road the dump




2
   The only exception is the three loads of wooden pallets and construction debris
from DP&L.

                                         7
Case: 3:13-cv-00115-WHR Doc #: 1183 Filed: 03/29/21 Page: 8 of 14 PAGEID #: 45144




was on. Id. at PagelD#32609, 32638, 32642. He could not remember whether

there were any buildings on the site or any distinguishing features. Id. at

PagelD##32642-43. Younker did remember seeing a trailer park near the landfill .

Id. at PagelD#32608. However, Layfield testified that the trailer park was located

between the South Dayton Dump and the Cardington Road Landfill, which are less

than one mile apart. Doc. #1132-5, PagelD#42630. BATO maintains that,

coming from DTR, the IWD truck would have reached the entrance to the South

Dayton Dump prior to passing that trailer park. This gives rise to a reasonable

inference that the IWD truck actually went to the Cardington Road Landfill, not

the South Dayton Dump.

      In addition, Younker's testimony that the IWD driver did not talk to anyone

on the way into the dump, Doc. #910, PagelD#32659, is inconsistent with the

South Dayton Dump's standard practice of having an employee at the gate to

either fill out a ticket voucher or take the customer's cash, and then instructing

them where to dump their loads. Doc. #705, PagelD#17642.

      The Court finds that, based on the foregoing, Younker' s purported

identification of the South Dayton Dump (on the aerial map which depicted only

the South Dayton Dump, and not the nearby Cardington Road landfill) as the place

where the IWD truck took this one load of DTR waste amounts to no more than a

scintilla of evidence. Given the overwhelming evidence that IWD did not transport

waste to the South Dayton Dump, Younker's testimony is insufficient to establish




                                          8
Case: 3:13-cv-00115-WHR Doc #: 1183 Filed: 03/29/21 Page: 9 of 14 PAGEID #: 45145




a genuine issue of material fact concerning whether IWD ever transported DTR's

waste to the South Dayton Dump.

      Nevertheless, even if IWD did not transport DTR's solid waste to the South

Dayton Dump, this does not necessarily rule out the possibility that DTR either

transported its own hazardous waste there or arranged to have a different

company do so. 3

       BA TO argues that there is no credible evidence that DTR was a customer of

the South Dayton Dump. Neither Horace Boesch, Jr., whose office was at the

South Dayton Dump in the 1960s, nor Michael Wendling, who worked at the

South Dayton Dump in the 1960s and 1970s, nor David Grillot, whose family

owned the South Dayton Dump, identified DTR as a company that dumped waste

at the Site. See Docs. ##709, 676, 705.

      In addition, it is undisputed that there are no documents, such as written

ticket vouchers, to support a finding that DTR hauled its own waste to the South

Dayton Dump. 4 Larry Layfield testified that DTR did not haul its own waste and

owned no vehicles capable of hauling waste. Doc. #1132-5, PagelD##42595-96.




3
   Plaintiffs note that the May 7, 1980, letter from IWD, detailing the various
disposal sites, does not state that IWD was DTR's exclusive waste hauler. Doc.
#868-2, PagelD#23636.
4
   Regular customers were issued a written ticket voucher for each load brought to
the Site, and then billed. Doc. #682-1, PagelD#12312.


                                         9
Case: 3:13-cv-00115-WHR Doc #: 1183 Filed: 03/29/21 Page: 10 of 14 PAGEID #: 45146




 Younker corroborated Layfield' s testimony in this regard. Doc. #910,

 PagelD#32620.

       Nevertheless, Edward Grillot, who worked at the Site from 1960 until 1972,

 testified that DTR was one of the dump' s customers, and that DTR hauled its own

 waste to the Site. In the early 1960s, when he was 8-12 years old, he started

 seeing trucks with the DTR horse logo, dumping inner tubes, rubber shrouds, and

 tires at the Site about once each week. He testified that the horse logo "stuck

 with [him]." Doc. #673-1, PagelD##9959-63, 10091-92.

       On cross-examination, Grillot admitted that he had been shown the DTR logo

 when he was preparing for his deposition. Id. at PagelD##10095-98. He further

testified that it was possible that he was confused about which trucks he saw at

the Site and which trucks he saw at the auto parts company across the street. Id.

at PagelD#10092. BATO notes that the Court rejected Grillot's deposition

testimony concerning Defendant Duriron's manufacturing operations and waste

disposal practices, because it was wholly contradicted by the record. Doc. #814,

PagelD##22094-95. BATO urges the Court to do the same now.

       Here, however, Grillot's testimony is corroborated, at least in part, by the

testimony of Richard and Cecil Hunter. In the 1960s and early 1970s, these two

brothers played at the South Dayton Dump several times a week in the summers




                                          10
Case: 3:13-cv-00115-WHR Doc #: 1183 Filed: 03/29/21 Page: 11 of 14 PAGEID #: 45147




when they were kids. Their grandfather worked there as a bulldozer operator, and

their father worked across the street. Doc. #1030, PagelD#38985-90. 5

       Richard Hunter testified that he remembers seeing green or blue DTR trucks,

with horse heads on the logo, dumping whitewall tire pieces and other tire pieces

at the South Dayton Dump several times a day, two or three times each week. Id.

at PagelD##39018-27, 39163-64, 39174-75. He testified that he sometimes saw

DTR drivers open the entrance gate, dump their loads, then leave and shut the

gate. "I couldn't swear he had a key, but he had to get in some way." Doc.

#1030, PagelD#39029. Given Edward Grillot's testimony that regular customers

had charge accounts and were given keys so that they could have access to the

dump at all times, Doc. #682-1, PagelD#12360, this gives rise to a reasonable

inference that DTR was a regular customer.

      Richard admitted that, because he could not yet read, he relied on what his

grandfather told him about the company logos on the doors of the trucks.

However, in identifying the companies that brought waste to the dump, Richard

also relied on the contents of the trucks. Doc. #1030, PagelD##39080, 39143-

45, 39157.

      Richard also testified that, approximately three times a week, he saw DTR

trucks dump large drums filled with thick, black liquid. His grandfather told him




5
  Although Richard testified that his aunt, Lucy Hunter, worked at the gate to the
South Dayton Dump, Doc. #1030, PagelD#38991, she has submitted an affidavit
stating that she never worked there. Doc. #1029-6.

                                         11
Case: 3:13-cv-00115-WHR Doc #: 1183 Filed: 03/29/21 Page: 12 of 14 PAGEID #: 45148




 was this was either paint or glue that was used in the manufacturing process. Id.

 at PagelD#39024-28, 39163-68. According to Richard , after the full barrels were

 dropped into a pit, his grandfather covered them up with the bulldozer. Id. at

 PagelD##39024-25, 39169-70. BATO notes, however, that this testimony is

 inconsistent with Edward Grillot' s testimony that any liquids were emptied into the

 pits and the drums were resold. Doc. #673- 1, PagelD##9869-72 .

       BATO also argues that Richard's grandfather' s statements, concerning the

 company names on the trucks and the contents of the metal drums, constitute

 inadmissible hearsay. Although the grandfather's statement that the trucks with

the horse logo came from DTR is inadmissible hearsay, Richard's statement that he

was able to personally identify the company by the contents being dumped is not

subject to the same challenge . Moreover, the grandfather' s statements, that the

metal drums contained paint or glue used to make tires, are not being offered for

the truth of the matter asserted, but rather to establish DTR's nexus to the Site.

Accordingly, they are not hearsay.

       Cecil Hunter also testified that DTR was a customer at the South Dayton

Dump. He testified , however, that it was Container Services that hauled DTR

waste to Site once a week . The waste consisted of old tires , pieces of rubber and

recycled rubber. Doc. #1029, PagelD##38725-26. Cecil testified that this

particular waste had to come from DTR because "they were the only ones that did

that." Id. at PagelD##38853-56.




                                         12
Case: 3:13-cv-00115-WHR Doc #: 1183 Filed: 03/29/21 Page: 13 of 14 PAGEID #: 45149




         SATO notes that Cecil's testimony is inconsistent with that of Container

 Services' employees, who testified that DTR was not one of its customers. Doc.

 #882, PagelD##26279-8O; Doc. #1132-4, PagelD#42478. In addition, his

 testimony that the waste consisted of "old tires" and "junk tires" is inconsistent

 with the waste stream that would have been generated by a manufacturer of new

tires.

         SATO argues that not only is the testimony of Edward Grillot and Richard

 and Cecil Hunter inconsistent with each other, but it is also directly contradicted

by a "mountain" of other evidence contained in the record. BA TO maintains that

their testimony, which based on childhood memories, is insufficient to rebut the

testimony of the many adults who worked at DTR and the South Dayton Dump

during the relevant time period.

         The Court agrees that the testimony of Edward Grillot, Richard Hunter and

Cecil Hunter, concerning DTR's nexus to the South Dayton Dump, is subject to

several challenges. Nevertheless, the Court cannot ignore the fact that these are

three separate individuals who each testified that hazardous waste from DTR was

disposed of at the South Dayton Dump. In the Court's view, Plaintiffs' evidence,

although not particularly strong, is not so insufficient that no reasonable factfinder

could find the requisite nexus. Viewing the evidence in the light most favorable to

Plaintiffs, and drawing all reasonable inferences in their favor, the Court finds that

genuine issues of material fact preclude summary judgment on Plaintiffs'

contribution claims against SATO.


                                          13
Case: 3:13-cv-00115-WHR Doc #: 1183 Filed: 03/29/21 Page: 14 of 14 PAGEID #: 45150




 IV.   Conclusion

       For the reasons set forth above, the Court OVERRULES Bridgestone

 Americas Tire Operations, LLC's Motion for Summary Judgment, Doc. #1151 .




 Date: March 29, 2021
                                      WALTER H. RICE
                                      UNITED STATES DISTRICT JUDGE




                                       14
